By the Court, Wallace, C. J.:
The authority of the Board of Supervisors to accept a ship from the Government of the United States, and expend the public moneys in its maintenance as a training ship, is derived wholly from the Act of the Legislature of March 16,1874, entitled “ an Act to establish and maintain a training ship or ships in the city and county of San Francisco.” It is therein enacted that the Board is authorized to apply for and accept from the Government a vessel, and also the services of officers or men to be detailed by the Government for service on board of any such vessel, “ upon *576such terms and conditions consistent with the provisions of this Act, as the said Government may prescribe.” Of course it must unavoidably result that the Board had no authority to accept the vessel, if the conditions imposed by Congress should prove inconsistent with the provisions of the Act of the Legislature of this State. Now some of the provisions— perhaps the most important of all—contained in the Act of the Legislature referred to, and found in its third and fourth sections, authorize the Board to remove from the Industrial School and place upon the training ship “ such boys as they may designate;” that any Court which has heretofore sentenced any boy to confinement in the Industrial School may modify its judgment so as to change the place of confinement of such boy from the Industrial School to the training ship, and that the Municipal Criminal Court and the Police Court of the city and county of San Francisco may sentence any male person under eighteen years of age, who shall be convicted of any misdemeanor, to serve his term of imprisonment on board of the training ship. In short, the legislative scheme plainly developed in the Act, was to constitute the training ship, which the Board were authorized to accept and maintain at jhe public expense, substantially a part of the Industrial School, in which juvenile offenders were to be confined pursuant to the judgment of, certain Criminal Courts of the State. This is in fact the prominent feature of the legislative scheme discernible in the Act referred to, and which was apparently the main purpose which prompted the enactment itself. As observed already, the Board were not authorized to accept a ship from the Government, unless the conditions imposed by that Government should be consistent with the provisions of the Act of the Legislature.
In June, 1874, the Congress of the United States passed an Act authorizing the Secretary of the Navy to furnish a training ship—a suitable vessel to be used as a training ship and nautical school—at the port of San Francisco, but with the proviso “ that no person shall be sentenced to or received at such schools as a punishment or commutation of punishment for crime.”
*577It certainly requires no argument to show that the condition imposed by the Government of the United States, as found in the proviso, is utterly inconsistent with the provisions of the Act of the Legislature under which the Board is to act in accepting the ship. The provisions found in the Act of the Legislature cannot be enforced, except through a palpable disregard and violation of the terms of the proviso found in the Act of Congress. The former expressly authorizes the confinement on board the training ship of a certain class of offenders against the criminal laws of the State as a punishment or commutation of punishment for crimes of which they are or may be convicted, while, as we have seen, the latter expressly and in terms, prohibits it.
It would indeed be difficult to imagine a more palpable or irreconcilable inconsistency between the provisions of the Act of the Legislature and that of Congress than is here pointed out, and it results that until some change shall be effected in the provisions of one or the other of these acts, the Board can have no authority to accept the proffered training ship.
Judgment reversed.
Mr. Justice McKinstry did not express an opinion.